DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 2–5 and 7–21 are pending for examination in Applicant’s reply filed on 07/28/2021.  Claims 1 and 6 are cancelled.  And Claim 21 is NEW.


Examiner’s Remarks
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Kawato, US 2009/0210527 A1.

	Kawato was cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 2–5 and 7–21 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Kawato.
See “References Cited” section, above, for full citations of references.

8.	Regarding claim 2, (A) Kawato teaches/suggests the invention substantially as claimed, including:
	“A method that assigns and places at least two related workloads, including a first workload and a second workload, to one or more computing nodes in a computing cluster of at least three computing nodes comprising:”
(¶ 10: an allocation rule table for storing a score for each of combinations of types of virtual machines, the score indicating appropriateness of a condition that the combination of types of virtual machines is to be allocated to the same server device; and a virtual machine allocation determination unit for selecting one or more server devices to which a new virtual machine can be allocated);

“assigning the first workload to a first computing node based upon a functional relationship between the first workload and the second workload to produce a first assignment”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service);

“assigning the second workload to a second computing node based upon the functional relationship between the first workload and the second workload to produce a second assignment”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service); and

assigning the second workload to a third computing node based upon the functional relationship between the first workload of the second workload to produce a third assignment in response to the second computing node failing” (see Examiner’s notes, below)
(¶ 155: a probability of failure in generation of a new virtual machine can be lowered. This is because, if there is no server device that can ensure a resource required for a new virtual machine to be generated, then generation of a server device having a resource required for a new virtual machine to be generated is attempted by migrating an existing virtual machine to another server device;
¶ 184: the VM allocation/migration determination unit 17 selects a method that maximizes the score from among the possible allocation methods of the virtual machine or the possible migration/allocation methods;
the Examiner notes: the broadest reasonable interpretation of the limitation that “the second computing node failing” extends to a failure of the second node to provide for the generation (allocation) of a new virtual machine due to resource constraints, i.e. not having enough resources;
see ¶ 157: a proper server device is selected as an allocation target for a new virtual machine from among a group of server devices that do not have enough resources at present but can have enough resources if an existing virtual machine is migrated to another server device).

Kawato does not explicitly teach “placing the first workload in the first computing node and placing the second workload in the second computing node based on the first and second assignments.”

Kawato however describes in paragraph 126, that the VM allocation determination unit requests the server agent of the server device selected in step 134 to start a virtual machine for operating the new service (see also ¶ 106: The VM allocation determination unit 13 has a function of receiving an input of information on a service to be executed on a new virtual machine (the type of service, hardware resources to be used, and the like) from the management terminal 2 and of generating a virtual machine 33 necessary for the service on an optimum server device 3).




9.	Regarding claim 3 (dependent), Kawato teaches/suggests:
“assigning the second workload to a fourth computing node based upon the functional relationship between the first workload of the second workload to produce a fourth assignment in response to a placement failure wherein the second workload was not placed in the third computing node; and placing the second workload in the fourth computing node based on the fourth assignment”
(¶¶ 184–185: the VM allocation/migration determination unit 17 executes the virtual machine allocation method or migration/allocation method selected in Step S179 (Step S1710). Here, if the selected operation is a migration/allocation method, then the VM allocation/migration determination unit 17 requests the server agents 31 to migrate the virtual machine 33 in the similar procedure as Step S147 of FIG.10. Furthermore, the VM allocation/migration determination unit 17 requests the server agent 31 to start the virtual machine 33).

10.	Regarding claim 4, Kawato teaches/suggests:
“assigning the second workload to the first computing node based upon the functional relationship between the first workload and the second workload to produce a fifth assignment in response to a placement failure wherein the second workload was not placed in the third computing node; and placing the second workload in the first computing node based on the fifth assignment such that both the first workload and the second workload share the first computing node”
(¶ 95: A greater score represents that the services included in the pair should more preferentially be operated on the same server device 3;

see Figs. 11, 12, and 17, showing multiple services/virtual machines executing on the same server device).

11.	Regarding claim 5, Kawato teaches/suggests:
“the first assignment is based upon a relative computing bandwidth usage of the first workload as compared to the second workload”
(¶¶ 84–88 and 101: average and maximum of CPU usage ratios).


12.	Regarding claim 7, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of heuristic rules with at least one heuristic rule of the set of heuristic rules addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” ... to compute a higher score in a case of less resource conflicts and more communications with each other).

13.	Regarding claim 8, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of scores with each score of the set of scores addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” .... As a pair of services has a larger degree of interaction, a higher score is assigned to that service pair).

14.	Regarding claim 9, Kawato teaches/suggests:
assigning the second workload to the second computing node based upon the functional relationship between the first workload of the second workload to produce a fourth assignment in response to the second computing node recovering from a previous failure”
(¶ 155: a probability of failure in generation of a new virtual machine can be lowered. This is because, if there is no server device that can ensure a resource required for a new virtual machine to be generated, then generation of a server device having a resource required for a new virtual machine to be generated is attempted by migrating an existing virtual machine to another server device;
¶¶ 184–185: the VM allocation/migration determination unit 17 executes the virtual machine allocation method or migration/allocation method selected in Step S179 (Step S1710). Here, if the selected operation is a migration/allocation method, then the VM allocation/migration determination unit 17 requests the server agents 31 to migrate the virtual machine 33 in the similar procedure as Step S147 of FIG.10. Furthermore, the VM allocation/migration determination unit 17 requests the server agent 31 to start the virtual machine 33).

15.	Regarding claim 10, Kawato teaches/suggests:
“wherein the second workload is not placed in the second computing node in response to a placement failure of the second workload in the second computing node”
(¶ 155: generation of a server device having a resource required for a new virtual machine to be generated is attempted by migrating an existing virtual machine to another server device;
¶ 183: VM allocation/migration determination unit 17 examines whether there is any possible allocation method or any possible migration/allocation method. If this condition is met, the VM allocation/migration determination unit proceeds Step S179. If not, the VM allocation/migration determination unit fails in the allocation of the new virtual machine and thus ends its process;
the Examiner notes: if migrating an existing virtual machine fails, which prevents the server device from “freeing up” enough resources for the new virtual machine, then the allocation (of the new VM to the server device) would fail).

16.	Regarding claim 21, Kawato teaches/suggests:
“wherein the functional relationship comprises a performance of the first workload being dependent upon a performance of the second workload, the method further comprising:”
computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
See Fig. 6, and ¶ 93, a “shopping service” communicating with “product information DB (Database),” a “billing service,” and an “access log.”
the Examiner notes: a shopping service communicating with a database and log (services) implies that the executions or performances of these services are interdependent, e.g. shopping service relies upon or uses the product information database to access or update the information stored thereon).

“determining that the second computing node is a faster computing node than the first computing node”
(¶ 101, A lower score is assigned to a pair of services that more use the same type of hardware resources (e.g., a CPU usage ratio). This is because, if such a pair of services is allocated to the same server device, then resource conflicts frequently occur;
the Examiner notes: a server device with low CPU usage ratio (50%) and shared by fewer competing services may be deemed a “faster computing node” due to fewer resource conflicts, as compared to another server device with higher CPU usage ratio (80%). See Kawato’s example illustrated in ¶ 109–119;
it would have been obvious to an ordinary artisan to preferentially select for VM allocation a server device with a lower CPU usage ratio (thus higher free CPU ratio) to minimize additional resource conflict); and

“in response to detecting that the performance of the first workload is dependent upon the performance of the second workload and determining that the second computing node is the faster computing node than the first computing node, assigning the second workload to the faster computing node”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service).


17.	Regarding claim 11 (independent), Kawato teaches/suggests the invention substantially as claimed, including:

	“A non-transitory computer-readable medium comprising computer executable instructions that assign and place at least two related workloads, including a first workload and a second workload, to one or more computing nodes in a computing cluster of at least three computing nodes, wherein the computer executable instructions when executed cause a
system to:”
(¶ 10: an allocation rule table for storing a score for each of combinations of types of virtual machines, the score indicating appropriateness of a condition that the combination of types of virtual machines is to be allocated to the same server device; and a virtual machine allocation determination unit for selecting one or more server devices to which a new virtual machine can be allocated;
¶ 219: program is stored in a computer-readable storage medium);

“identify a functional relationship between the first workload and the second workload”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service);

“determine that the functional relationship specifies that a performance of the first workload is dependent upon a performance of the second workload”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
See Fig. 6, and ¶ 93, a “shopping service” communicating with “product information DB (Database),” a “billing service,” and an “access log.”
the Examiner notes: a shopping service communicating with a database and log (services) implies that the executions or performances of these services are interdependent, e.g. shopping service relies upon or uses the product information database to access or update the information stored thereon).

“determine that a second computing node is a faster computing node than a first computing node”
(¶ 101, A lower score is assigned to a pair of services that more use the same type of hardware resources (e.g., a CPU usage ratio). This is because, if such a pair of services is allocated to the same server device, then resource conflicts frequently occur;
the Examiner notes: a server device with low CPU usage ratio (50%) and shared by fewer competing services may be deemed a “faster computing node” due to fewer resource conflicts, as compared to another server device with higher CPU usage ratio (80%). See Kawato’s example illustrated in ¶ 109–119;
it would have been obvious to an ordinary artisan to preferentially select for VM allocation a server device with a lower CPU usage ratio (thus higher free CPU ratio) to minimize additional resource conflicts); and

“in response to determining that the performance of the first workload is dependent upon the performance of the second workload and determining that the second computing node is the faster computing node than the first computing node: assign the first workload to the first computing node to produce a first assignment, assign the second workload to the second computing node that is the faster computing node”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service).



Kawato however describes in paragraph 126, that the VM allocation determination unit requests the server agent of the server device selected in step 134 to start a virtual machine for operating the new service (see also ¶ 106: The VM allocation determination unit 13 has a function of receiving an input of information on a service to be executed on a new virtual machine (the type of service, hardware resources to be used, and the like) from the management terminal 2 and of generating a virtual machine 33 necessary for the service on an optimum server device 3).

Accordingly, Kawato at least suggests or it would have been obvious to a person of ordinary skill in the art that Kawato implements “placing the first workload in the first computing node and placing the second workload in the second computing node based on the first and second assignments” (by starting and operating new services on the virtual machines and server devices).

18.	Regarding claim 12, Kawato teaches/suggests:
“after placing the second workload in the second computing node and in response to detecting a failure of the second computing node, assign the second workload to a third computing node based upon the functional relationship between the first workload of the second workload to produce a third assignment”
(¶ 155: a probability of failure in generation of a new virtual machine can be lowered. This is because, if there is no server device that can ensure a resource required for a new virtual machine to be generated, then generation of a server device having a resource required for a new virtual machine to be generated is attempted by migrating an existing virtual machine to another server device;
selects a method that maximizes the score from among the possible allocation methods of the virtual machine or the possible migration/allocation methods;
the Examiner notes: the broadest reasonable interpretation of the limitation that “the second computing node failing” extends to a failure of the second node to provide for the generation (allocation) of a new virtual machine due to resource constraints, i.e. not having enough resources;
see ¶ 157: a proper server device is selected as an allocation target for a new virtual machine from among a group of server devices that do not have enough resources at present but can have enough resources if an existing virtual machine is migrated to another server device).

19.	Regarding claim 13, Kawato teaches/suggests:
“assign the second workload to a fourth computing node based upon the functional relationship between the first workload of the second workload to produce a fourth assignment in response to a placement failure whereby wherein the second workload was not placed in the third computing node; and place the second workload in the fourth computing node based on the fourth assignment”
(¶¶ 184–185: the VM allocation/migration determination unit 17 executes the virtual machine allocation method or migration/allocation method selected in Step S179 (Step S1710). Here, if the selected operation is a migration/allocation method, then the VM allocation/migration determination unit 17 requests the server agents 31 to migrate the virtual machine 33 in the similar procedure as Step S147 of FIG.10. Furthermore, the VM allocation/migration determination unit 17 requests the server agent 31 to start the virtual machine 33).

20.	Regarding claim 14, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of heuristic rules with at least one heuristic rule of the set of heuristic rules addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” ... to compute a higher score in a case of less resource conflicts and more communications with each other).

21.	Regarding claim 15, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of scores with each score of the set of scores addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” .... As a pair of services has a larger degree of interaction, a higher score is assigned to that service pair).


22.	Regarding claims 16–20, they are the corresponding system claims reciting similar limitations of commensurate scope as the computer program product of claims 11–15, respectively. Therefore, they are rejected on the same basis as claims 11–15 above, and further including the following:

Kawato teaches/suggests: “a processor; and a non-transitory storage medium storing instructions executable on the processor”
(claim 54: A program for allowing a computer connected to a plurality of server devices via a network to perform).



Response to Arguments
23.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings of Kawato being used in the current rejection.

In the Remarks, the Applicant also contends the following:

a.	Kawato does not teach “assigning the second workload to a third computing node based upon the functional relationship between the first workload of the second workload to produce a third assignment in response to the second computing node failing.”
b.	Kawato does not teach “determine that the functional relationship specifies that a performance of the first workload is dependent upon a performance of the second workload; determine that a second computing node is a faster computing node than a first computing node; and in response to ....”

The Examiner disagrees:
	
As to (a), the broadest reasonable interpretation of the limitation that “the second computing node failing” extends to a failure of the second node to provide for the generation (allocation) of a new virtual machine due to resource constraints, i.e. not having enough resources (see rejection of claim 2).

As to (b), these amended limitations are taught in Kawato, as applied in rejecting claim 11 (specifically, Kawato’s teachings that services communicate with one another implies their performances are interdependent; and that a server device with low CPU usage ratio (50%) and shared by fewer competing services may be deemed a “faster computing node” due to fewer resource conflicts).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
October 21, 2021